Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendments filed on 8/24/2022.  Claim 7 has been amended.  Claims 1-10 are allowed.

The objection of claim 7 for minor informalities has been withdrawn in view of the above amendments. 


Examiners Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Joseph Mayo registration# 53,288 in applicant arguments filed on 8/24/2022.


Please amend claim 7 to recite as follow:

7. (currently amended) The process according to claim 1, wherein each redundant element comprises one or more of a signature, a clause, an environmental message, an anti-virus message, and an attached document.



REASON FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“ identifying at least one redundant element, wherein each redundant element of said at least one redundant element has a corresponding plurality of occurrences within at least one subset of electronic messages of the set of electronic messages; and 
each occurrence of the corresponding plurality of occurrences associated with the message corresponding to an electronic message wherein each occurrence is located, and a position identifier corresponding to a position of each occurrence in the electronic message;
storing each redundant element of said at least one redundant element;
associating an element identifier with each redundant element;
associating  element identifier with the position identifier and with the message identifier associated with each occurrence of the corresponding plurality of occurrences; and
deleting the corresponding plurality of occurrences in each electronic message of the at least one subset of electronic messages to obtain a deconstructed electronic message for each electronic message of the at least one subset of electronic messages; 
adding each redundant element associated with each element identifier at the position corresponding to the  position in a corresponding deconstructed electronic message to obtain a reconstructed electronic message." as stated in claim 1.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-10 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Thirugnanasundaram et al. Pub. No.: (US 2017/0221084 A1).  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., Method and system for generating a search query).
Chasin et al. Pub. No.: (US 2007/0244974 A1).  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., Bounce management in a trusted communication network).
Avati et al. Pub. No.: (US 2015/0269183 A1).  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., File replication using file content location identifiers).
Hatime et al. Pub. No.: (US 2005/0165948 A1).  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., Systems and methods for improving network performance).
Kluin et al. Pub. No.: (US 2015/0229721 A1).  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., System and method for performing distributed asynchronous calculations in a networked environment).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446